 

Exhibit 10.1

 

EK B: VADELİ KREDİ SÖZLEŞMESİ

İşbu Vadeli Kredi Sözleşmesi (“Ek Sözleşme”), 31/08/2016 tarihli ve Kİ2-00000411
numaralı Genel Kredi Sözleşmesi (“GKS”) ve diğer Finansman Belgelerine ek
olarak, Banka ile TRANSATLANTİC EXPLORATİON MEDİTERRANEAN INTERNATIONAL PTY
LTD.MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ (“Kredi Alan”) arasında aşağıdaki
şartlar dahilinde 28/05/2018 tarihinde imzalanmışur.

Taraflar, aşağıda belirtilen hususların Finansman Belgelerinde belirlenen
hususlar ile birlikte aynen ve eksiksiz olarak uygulanacağı, işbu Ek Sözleşmenin
GKS’nin ayrilmaz bir parçası olduğu hususunda mutabiktrılar. İşbu Ek Sözleşmede
yer almayan hususlarda GKS hükümleri geçerli olacaktur.

1.   KREDİ’YE İLİŞKİN ESASLAR

1.1  Kredi’nin Limiti/Para Cinsi: 10.000.000.00 USD (Yalnız/Onmilyon USDollars)
Döviz Kredisi

1.2  Vadesi: Kredi vadesi toplam 19 (OnDokuz) aydır. Kredinin geri ödenmesine
ilişkin ödeme planı işbu Ek Sözleşme’nin ekinde (“Ödeme Planı”) yer aldığı
gibidir.

1.3  Faiz Oranı: GKS’nin 2.05. maddesinde yer alan kredi faizi, yıllık % 7,25
(yüzde Yedi virgül Yirmi Beş) olarak belirlenmiştir.

1.4  Erken Geri Ödeme: İşbu Ek Sözleşme kapsamında kullanılan Kredi’nin GKS’nin
2.08. maddesi kapsamında tamamının veya bir kısmının Kredi Alanın özkaynakları
ile erken geri ödenmesi durumunda. Kredi Alan, kalan Kredi anapara
tutarı üzerinden %0.5 (yüzde sıfır virgül beş) oranında, Kredinin diğer finansal
kuruluşlar aracılığı ile erken geri ödenmesi durumunda. Kredi Alan Kalan kredi
tutarı üzerinden yıllık %2 (Yüzde iki) erken geri ödeme komisyonunu Bankaya
ödeyecektir.

1.5  Kredi Kullanım Amacı: İşletme Sermayesi Finansmanı ve Yatırım Harcamaları.

 

  

ANNEX B: TERM CREDIT CONTRACT

This Term Credit Contract (“Supplementary Contract”), was signed in addition to
the General Credit Agreement (“GCA”) dated 31/08/2016 and numbered Kİ2-00000411
and other Financing Documents, Between the Bank and TRANSATLANTİC EXPLORATİON
MEDİTERRANEAN INTERNATIONAL PTY LTD.MERKEZİ AVUSTRALYA TÜRKİYE
ANKARA ŞUBESİ(“Borrower”) under the conditions below on 28/05/2018.

The parties agree that the following provisions are an integral part of the GCA
of this Supplementary Contract, which shall apply exactly and in full with the
particulars specified in the Financing Documents. The provisions of GCA shall
apply in respect of particulars not included in the Supplementary Contract.

1.   PRINCIPLES RELATED TO THE CREDIT

1.1  Credit Limit/Currency: USD 10.000.000.00 USD (Ten Million US Dollars)

1.2  Maturity: The maturity of the credit is 19 (nineteen) months. The payment
plan for the repayment of the credit is as shown in Supplementary Contract’s
annex (“Payment Plan”).

1.3  Interest rate: The interest rate on the credit is %7.25 (Seven point
Twenty-Five) per year as mentioned in GCA article 2.05.

1.4  Early Payment: In the event that all or a part of the Credit used within
the scope of the Supplementary Contract is paid early within the context of the
article 2.08 of the GCA,   with the Borrower’s own funds, the Borrower will pay
0.5% (five per mil) per year of the remaining Credit capital; in case the credit
is paid early by other financial institutions, the Borrower will pay 2% (two
percent) per year of the remaining credit amount as an early payment penalty.

1.5  Credit Utilizantion Purpose: Operating Capital Financing and Investment
Expenditures.

 

[g20180601200730705948.jpg]

--------------------------------------------------------------------------------

 

2.   NAKİT AKIŞI VE ÖDEMELER

Grup (Transatlantic Exploration Mediterranean ĺnternational Pty Ltd. Merkezi
Avustralya Türkiye Ankara Şubesi, Amity Oil İnternational Pty Limited Merkezi
Avustralya Türkiye Ankara Şubesi. Talon Exploration Ltd.- (Merkezi Bahama
Adalari) Türkiye Ankara Şubesi. DMLP Ltd Merkezi Bahama Adaları Türkiye Ankara
Şubesi. Transatlantic Turkey Limited Şirketi-Türkiye Ankara Şubesi). kredi
ilişkisinin devamı boyunca, tüm faaliyetlerinden kaynaklanan nakit akışlarının,
işlem hacminin ve Kredi geri ödemelerinin aşağıda belirtilen şekilde Bankadaki
hesaplari aracılığı ile gerçekleştirileceğini, bu hususun Banka tarafından
Krediye ilişkin detayların belirlenmesinde ve Kredinin devamlılığının
sağlanmasında esaslı bir unsur teşkil ettiğini bildiğini kabul ve taahhüt eder.
Bu doğrultuda

Kredi Alan,

i.    EFT, POS, havale, çek, doğrudan borçlandırma sistemi, nakit, fatura,
ihracat, kredi kartı, SGK, vergi ve diğer yollar ile gerçekleştirdiği tüm Türk
lirası ve döviz cinsi ile yapılacak tahsilatların ve/veya ödemelerin tamamının
Bankadaki hesaplara yapılacağını ve tahsilatlarda ve/veya ödemelerde Bankanın
nakit yönetimi tahsilat ve ödeme sistemlerinin kullanılacağını,

ii.   Herhangi bir ek talepte bulunmadan veya şart ileri sürmeden. istihdam
ettiği/edeceği tüm personelin maaş ödemesi işlemlerini Banka aracılığıyla ve
promosyonsuz gerçekleştireceğini,

iii.  Sigorta işlemlerinin (Hayat Dışı, Hayat ve Ferdi Kaza) ve Bireysel
Emeklilik işlemlerinin tamamını, en iyi gayret bazında Bankanın acenteliğini
yapmakta olduğu sigorta ve emeklilik şirket(ler)i aracılığı ile
gerçekleştireceğini,

iv.  Türev ve hazine işlemlerini en iyi gayret bazında öncelikle Banka aracılığı
ile gerçekleştireceğini,

v.   Leasing işlemlerini öncelikle ve en iyi gayret bazında Deniz Finansal
Kiralama A.Ş. aracılığı ile gerçekleştireceğini,

vi.  Faktoring işlemlerini öncelikle ve en iyi gayret bazında Deniz Faktoring
A.Ş. aracılığı ile gerçekleştireceğini,

kabul, beyan ve taahhüt eder.

 

2   CASH FLOW AND PAYMENTS

The Group, (Transatlantic Exploration Mediterranean International Pty Ltd.
Incorporated in Australia Turkey Ankara Branch. Amity Oil International Pty
Limited Incorporated in Australia Turkey Ankara Branch, Talon Exploration
Ltd.-(Incorporated in Bahamas Turkey Ankara Branch. DMLP Ltd Incorporated in
Bahamas Turkey Ankara Branch. Transatlantic Turkey Ltd. Şti. -Turkey Ankara
Branch) during the course of the credit relationship, acknowledges and
undertakes that the cash flows arising from all of its activities, transaction
volume and Credit repayments are realized through the accounts of the Bank as
described below and these constitute a substantial element in determining the
details of the Credit by the Bank and in ensuring the continuity of the Credit.
With this direction, The Borrower. acknowledges and undertakes that,

i.    All collections and/or payments to be made in Turkish Liras and other
currencies via EFT, POS, wire transfer, check, direct debiting system, cash,
invoice, export, credit card, SGK, tax and other ways to be made via the
accounts within the Bank and Bank’s cash management collection and payment
systems will be used in collections and / or payments,

ii.   Without any additional requirement or without a condition, all the salary
payments of the personnel employed/will be employed will be made by the Bank
without promotion.

iii.  All insurance transactions (Non-Life, Life and Personal Accident) and
Individual Pension transactions will be carried out through insurance and
pension company/companies, which are the Bank’s agent on the best effort basis,

iv.  Derivative and treasury transactions will be carried out primarily through
the Bank on the best effort basis,

v.   Leasing transactions will be carried out by Deniz Finansal Kiralama A.Ş.
primarily and on the best effort basis,

vi.  Factoring transactions will be carried out by Deniz Faktoring A.Ş.
primarily and on the best effort basis,

 

[g20180601200730705948.jpg]

--------------------------------------------------------------------------------

 

2.1  Yukarıda sayılan bankacılık hizmetleri kapsamında Banka tarafından
gerçekleştirilecek olan havale, EFT, para transferi, repo, mevduat, döviz
tevdiat, TL/YP teminat mektubu, akreditif, SWIFT mesajı, vesaik/mal mukabili
ithalat, peşin ithalat, vesaik/mal mukabili ihracat, peşin ihracat, kabul
kredisi, çek ve senet tahsili, döviz alım satım, çek/senet tahsil işlemleri ve
bunlarla sınırlı olmaksızın ilgili her türlü işlem masraf, ücret ve komisyon
tarifesi Banka tarafından Kredi Alana işbu Sözleşmenin imzasından itibaren 1
(ay) içinde ve her halükarda ilk işlem tarihine kadar bildirilecek olup, Banka
tarafından herhangi bir bildirimde bulunulmaması durumunda Bankanın cari masraf,
ücret ve komisyon tarifesi geçerli olacaktır.

2.2  Kredi Alan, mevcut limitleri kapsamında bulunan her türlü kredili
bankacılık işlemi ile ilgili taleplerini öncelikli olarak Bankaya ileteceğini,
Bankanın bu işlemi yapmayı kabul etmemesi halinde diğer kuruluşlara
başvuracağını kabul, beyan ve taahhüt eder.

Banka, Kredi ilişkisinin devamı boyunca, her cari yılsonunda işbu 2. madde
hükümlerinin yerine getirilip getirilmediğini kontrol edecektir.

Kredi Alan’ın, işbu madde hükümlerini ihlal etmesi halinde ve Banka tarafından
yazılı bildirim yapılarak en iyi gayret çerçevesinde madde konusu hükümlerin
yerine getirilmesi talep edilecektir. Kredi Alan da bu hususta en iyi gayret
çerçevesinde madde hükümlerinin yerine getirilmesi hususunda azami gayret
göstrecektir.

3.   TAAHHÜTLER

3.1  Kredi alan, Bankanın yazılı ön izni olmadan aktifleri, gelirleri ya da mal
varlığının tamamı ya da herhangi bir bölümü ile ilgili veya bunlar üzerinde
herhangi bir takyidat veya sınırlama yaratmayacağını taahhüt eder. Kredi alan,
Bankanın yazılı ön izni olmadan hiç kimse lehine açık veya zımni kefil
olamayacak ( işbu kredinin teminatı olarak verilen kefaletnameler hariç olmak
üzere) veya garanti vermeyecektir.

3.2  “Kredi alan, Bankamız nezdindeki kredilerinin teminatını teşkil etmek üzere
Bankamız adma alınmış olan doğmuş/doğacak alacak. temliki bakiyesinin. güncel
toplam risk bakiyesini altına düşürmeyeceğini taahhüt eder. Bu sebeple Alacak
Temliği bakiyesi güncel toplam risk bakiyesini  %10 fazlasına ulaşması durumundu
en geç l ay içinde yeni doğmuş/doğacak alacak. temliki sözleşmesi imzalayacağını
Kabul ve taahhüt eder.”

 

2.1  All wire transfer, EFT, money transfer, repo, deposit, currency account,
guarantee letters in TL/foreign currency, letter of credit, SWIFT message,
imports CAG/CAD, cash import, acceptance credit, check and bill collections,
currency buying/selling, check/bill collection transactions within the context
of the aforementioned banking services that will be performed by the Bank and
not limited with the above, a tariff for all kinds of transaction charges, fees
and commission shall be notified by the Bank within 1 (month) from the date of
signature of this Contract and by the first transaction date in any case and
where there is no further notification by the Bank, the charges, fees and
commission tariff will be applicable.

2.2  The Borrower accepts, declares and undertakes that it will forward the
requests related to all kinds of credit related banking transactions within the
current limits to the Bank, and where the Bank does not accept this transaction,
it will apply to other institutions.

During the course of the Credit relationship, the Bank will check whether the
provisions of Article 2 have been fulfilled at the end of each current year.

In the event of a violation of the provisions of this Article, the Bank will
notified in writing and shall request compatibility with the provisions of the
article on the best effort basis. The Borrower will also make the utmost effort
to fulfil the provisions of the article on the best effort basis in this
respect.

3.   COMMITMENTS

3.1  The borrower undertakes that the it will not create any encumbrance or
limitations on all or a part of its own assets, revenues or properties without
the prior written consent of the Bank. The borrower shall not give guarantees or
sureties (except for sureties issued as the collateral for this credit) without
the prior written consent of the Bank.

3.2  The borrower undertakes that it will not let the assignment of past/future
receivable balance on behalf of our Bank to constitute the collateral of the
credits in our Bank fall below its current above its current risk balance in
total. it agrees and undertakes to sign the assignment of past/future
receivables agreement that arose within l month.

[g20180601200730705948.jpg]

--------------------------------------------------------------------------------

 

 

 

 

3.3  Kredi alan, Bankanın yazılı ön izni olmadan, malvarlığında azalmaya yol
açacak faaliyetlerini engelleyecek, imkansız kılacak veya Esaslı Olumsuz Etki
yaratacak şekilde varlıklarının veya gelirlerinin herhangi bir bölümünü veya
tamamını satmayacak ve satılmasına müsaade etmeyecek, devretmeyecek veya bunlar
üzerinde başka şekilde tasarrufta bulunmayacaktır.

3.4  Kredi alan, Bankanın yazılı ön izni olmadan, gerek yurt içi gerekse de
yurtdışındaki finansal kurum ve/veya kuruluşlara borçlanamayacağım veya
lehlerine teminat vermeyeceğini ve Grup firmalarının da (Transatlantic
Exploration Mediterranean lnternational Pty Ltd. Merkezi Avustralya Türkiye
Ankara Şubesi, Petrogas Petrol Gaz ve Petrokimya Ürünleri Inşaat Sanayi ve
Ticaret Anonim Şirketi, Amity Oil İnternational Pty Limited Merkezi Avustralya
Türkiye Ankara Şubesi. Talon Exploration Ltd.-(Merkezi Bahama Adalari) Türkiye
Ankara Şubesi, DMLP Ltd Merkezi Bahama Adalari Türkiye Ankara Şubesi,
Transatlantic Turkey Limited Şirketi-Türkiye Ankara Şubesi) gerek yurtiçindeki
gerekse de yurtdışındaki finansal kurum ve/veya kuruluşlara borçlanmayacağını
kabul ve taahhüt eder.

3.5  Kredi alan, Bankanın yazılı ön izni olmadan, ortaklık yapısında doğrudan
veya dolaylı herhangi bir kontrol değişiklik meydana gelmeyeceğini kabul ve
taahhüt eder. İş bu madde kapsamında ‘‘Kontrol” herhangi bir Kişinin,

(i)   Sermayesinin %50 sinden (yüzdeelli) fazlasına doğrudan veya dolaylı olarak
sahip olmasını; veya

(ii)  Yukarıda (i) bendinde sayılan koşul aranmaksızın imtiyazlı hisseler. oy
anlaşmaları veya sair surette oy hakkının çoğunluğunu elinde bulundurmasını:
veya

(iii) Yukarı (i) bendinde sayılan koşul aranmaksızın herhangi bir suretle
yönetim kurulu üyelerinin karara esas çoğunluğunu atayabilme ya da görev alma
gücünü elinde bulundurmasını ifade eder.

 

3.3  The borrower will not engage in activities or will not sell or will not
permit the sale of any or all of its assets or revenues in such that would lead
to a reduction, preclusion or in a way as to create an Essential Negative Impact
and will not transfer or otherwise dispose on these without the Bank’s written
prior consent.

3.4  The borrower acknowledges and undertakes that it shall not borrow from
domestic or international financial institutions or give collateral in their
favour and the Group companies (Transatlantic Exploration Mediterranean
lnternational Pty Ltd. Merkezi Avustralya Türkiye Ankara Şubesi, Petrogas Petrol
Gaz ve Petrokimya Ürünleri Inşaat Sanayi ve Ticaret Anonim Şirketi.Amity Oil
international Pt Limited Merkezi Avustralya Türkiye Ankara Şubesi, Talon
Exploration Ltd.-(Merkezi Bahama Adalari) Türkiye Ankara Şubesi, DMLP Ltd
Merkezi Bahama Adalari Türkiye Ankara Şubesi, Transatlantic Turkey Limited
Sirketi-Türkiye Ankara Şubesi) shall not incur any debt to domestic or
international financial institutions without the prior written consent of the
Bank.

3.5  The borrower acknowledges and undertakes that no direct or indirect control
change will occur within the partnership structure of the borrower without the
prior written consent of the Bank. Within the context of this article, “Control”
refers to any person,

(i)  Having direct or indirect ownership of more than 50% of the capital; or

(ii) (I) possessing the majority of privileged shares, voting rights, voting
agreements or otherwise, irrespective of the circumstances set out the (i) item
above; or

(iii) Possessing the authority to appoint or dismiss the decisive majority of
the board members in any way irrespective of the circumstances set out the (i)
item above.

 

 

 

[g20180601200730705948.jpg]

--------------------------------------------------------------------------------

 

3.6  Kredi alan, bankamıza ipotekli olan ve gruba ait Türkiye Cumhuriyeti
sınırları içindeki diğer gayrimenkullerini yangın, deprem gibi doğabilecek
rizikolara ve işbu Ek Sözleşmenin imzası tarihinden sonra ortaya çıkacak olan
yeni risklerin teminat altına alınmasına ilişkin olarak Bankanın gerekli
göreceği her türlü rizikolara karşı, Banka lehine sigortalayacak ve bu sigorta
poliçelerine ve (varsa) daha önceden düzenlenen ve banka tarafindan uygun
görülüp kabul edilen sigorta poliçeleri için düzenlenecek zeyilnamelere Bankayı
dain-i mürtehin sıfatı olarak kaydettirecektir. Kredi alan yeni sigorta
poliçelerini Bankanın uygun gördüğü şekil ve içerikte yaptıracak olup , (varsa)
mevcut sigorta poliçelerini, Bankanın ilk yazılı talebi üzerine, Bankanın talep
edeceği şekil ve içeriğe uygun hale getirecektir. Kredi alan, daha önceden
düzenlenen ve Banka tarafından uygun görülüp kabul edilen sigorta poliçelerinin
vadesinin bitiminde, Bankanın acenteliğini yapmakta olduğu sigorta şirket(ler)i
aracılığı ile gerçekleştirmeyi en iyi gayret bazında kabul ve taahhüt eder.

3.7  Transatlantic Exploration Mediterranean İnternational Pty Ltd. Merkezi
Avustralya Türkiye Ankara Şubesi, Petrogas Petrol Gaz ve Petrokimya Ürünleri
İnşaat Sanayi ve Ticaret Anonim Şirketi. Amity Oil İnternational Pty Limited
Merkezi Avustralya Türkiye Ankara Şubesi, Talon Exploration Ltd.-(Merkezi Bahama
Adalari) Türkiye Ankara Şubesi, DMLP Ltd Merkezi Bahama Adalari Türkiye Ankara
Şubesi, Transatlantic Turkey Limited Şirketi-Türkiye Ankara Şubesi (‘‘Kredi Alan
ile beraber müteselsil kefiller”) , Finansman Belgeleri ve işbu Ek Sözleşmeye
konu kredinin Anapara, faiz ve tüm fer’ileri ile birlikte geri ödenmesini, Kredi
Alan ile beraber müteselsil kefil olarak tekeffül edecekler ve bu maksatla eksik
kefaletnamenin en geç işbu Ek Sözleşmenin imza tarihi itibariyle Kredi Alan ile
beraber müteselsil kefiller tarafından imzalanmasını sağlamayı kabul ve taahhüt
eder.

3.8  Kredi Alan, kendisi ve Grubun işbu Ek Sözleşmenin imzalanmasını takip eden
12 (oniki) aylık dönemde yapacagı Yeni Kuyu Sondajı yatırımlarının sonuçları ile
ilgili Bankaya bildirimde bulunacagını Kabul ve taahhüt eder. Bildirimler, kuyu
özellikleri, gerçekleşen yatırım miktarı, sondaj sonucunda herhangi bir üretim
elde edilip edilmediği, üretim olması durumunda üretim projeksiyonu ve rezervler
üzerindeki etkisi gibi Bankanın talep edeceği bilgileri içerecektir.

3 (üç) maddeden oluşan işbu Sözleşme Taraflar arasında 2 (iki) nüsha
olarak tanzim ve imza olunmuştur.

 

3.6  The Borrower will insure all other real estate within the boundaries of the
Republic of Turkey that are under mortgage by our bank and are owned by the
group and other real estates against risks that may arise such as fire and
earthquake and against any and all risks which the Bank may deem necessary in
connection with the assurance of new risks arising after the date of signature
of this Supplementary Contract in the favour of the bank and will add to these
insurance policies and (if any) the pre-arranged insurance policies for the
insurance policies deemed acceptable by the bank, the Bank shall be registered
as the pledgee.The borrower will receive the new insurance policies in the form
and content appropriate to the Bank and will change the current insurance
policies (if any) on the first written request of the Bank to the form and
content requested by the Bank. Upon the expiry of the insurance policies which
were deemed acceptable by the Bank, the Borrower accepts and undertakes to
realize these transactions on the best effort basis through the insurance
company/companies that the Bank is acting as agent.

3.7  Transatlantic Exploration Mediterranean ĺnternational Pty Ltd Incorporated
in Australia Turkey Ankara Branch, Petrogas Petrol Gaz ve Petrokimya Ürünleri
İnşaat Sanayi ve Ticaret Anonim Şirketi, Amity Oil İnternational Pty Limited
Incorporated in Australia Turkey Ankara Branch, Talon Exploration
Ltd.-(Incorporated in Bahamas) Turkey Ankara Branch, DMLP Ltd Incorporated in
Bahamas Turkey Ankara Branch, Transatlantic Turkey Ltd. Şti. - Turkey Ankara
Branch, (“Joint sureties together with the Borrower”), shall guarantee the
repayment of the capital, interest and all accessories of the loan subject to
the Supplementary Contract together with the Borrower, as joint guarantor and
acknowledge and undertake that the deficient surety bond will be signed by the
joint sureties among with the Borrower at the date this Supplementary Contract’s
signature at latest for this purpose.

3.8  The Borrower acknowledges and undertakes that itself and the Group will
notify the Bank of the results of the New Well Bore investments to be made
during the 12 (twelve) month period following the signing of this Supplementary
Contract.  Notifications will include details of well properties, actual amount
of investment, whether or not any production is obtained as a result of boring,
production projections in case of production, and the effect on the reserves.
This Contract, consisting of three (3) parts, has been issued and signed between
the Parties in two (2) copies.

 

 

[g20180601200730705948.jpg]

--------------------------------------------------------------------------------

 

 

EK: Ödeme Planı

 

ANNEX: Payment Plan

 

 

 

KREDĺ ALAN

TRANSATLANTİC EXPLORATİON

MEDĺTERRANEAN INTERNATIONAL PTY

LTD. MERKEZĺ AVUSTRALYA TÜRKĺYE

ANKARA ŞUBESĺ

 

BORROWER

TRANSATLANTİC EXPLORATİON

MEDİTERRANEAN INTERNATIONAL PTY LTD.

INCORPORATED IN AUSTRALIA, TURKEY

ANKARA BRANCH

 

 

 

Sicil (veya Oda) Numarasi:

 

ANKARA – 383993

 

Register (or Chamber) Number:

 

ANKARA - 383993

Internet Sitesi:

 

 

 

Website:

 

 

Telefon

 

0312-9391950

 

Phone

 

0312-9391950

Numarasi:

 

 

 

number:

 

 

Adres:

 

ĺran Caddesi Karum ĺş Merkezi No:21 F

Blok Kat:5 No: 427 Kavaklıdere

Çankaya / Ankara Posta Kodu : 06680

 

Address:

 

ĺran Caddesi Karum İş Merkezi No:21 F

Blok Kat:5 No: 427 Kavaklıdere Çankaya

/ Ankara Postcode : 06680

İmza:

 

[g20180601200730816948.jpg]

 

Signature:

 

[g20180601200730819949.jpg]

Ad:

 

 

 

Name:

 

 

Unvan:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BANKA

 

 

 

BANK

 

 

DENİZBAN

A.Ş.

 

 

 

DENİZBANK A.Ş.

 

 

Sicil

 

368587/316169

 

Registry

 

368587/316169

Numarası:

 

 

 

Number:

 

 

Internet

 

www.denizbank.com

 

Website:

 

www.denizbank.com

Sitesi:

 

 

 

 

 

 

Telefon Numarası:

 

444 0 800

 

Phone Number:

 

444 0 800

 

 

 

 

 

 

 

Adres:

 

Büyükdere Cad. No:141 34394

Esentepe/ĺstanbul

 

Address:

 

Büyükdere Cad. No:141 34394 Esentepe

/ ĺstanbul

ĺmza huzurumda atıldı ve müşteri bilgileri teyit edildi.

 

The Paper were signed in my presence and customer

information has been verified.

Ad Soyad:

 

 

 

Name

 

 

 

 

 

 

Surname:

 

 

İmza:

 

 

 

Signature:

 

 

Unvan:

 

 

 

Title:

 

 

Şube Adı:

 

OSTİM TİCARİ MERKEZ

ŞUBE

 

Branch Name:

 

OSTİM COMMERCIAL CENTRAL

BRANCH

 

İmza Yetkili Ad

 

 

 

Authorised

 

 

Soyad

 

 

 

Signatory

 

 

 

 

 

 

Name

 

 

 

 

 

 

Surname

 

 

Yetkili

İmzalar

 

 

 

Authorised

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Signatures

 

 

 

 

 

 

 

 

 

İşbu Ek Sözleşmenin bir nüshası tarafıma teslim edilmiş olup, erken geri ödeme
ve kredi kullandırım komisyonu dahil yukarıda belirtilen tüm hususlar talep
ettiğim ve Banka ile mutabık kaldığım kredi esaslarına uygundur.

 

I received a copy of this Additional Contract and all elements including the
early payment and credit usage commission is consistent with the credit
provisions I have requested and agreed with the Bank.

 

 

 

KREDİ ALAN

 

BORROWER

TRANSATLANTİC EXPLORATİON

MEDİTERRANEAN INTERNATIONAL PTY LTD.

MERKEZİ AVUSTRALYA TÜRKİYE

ANKARA ŞUBES

 

TRANSATLANTİC EXPLORATİON

MEDİTERRANEAN INTERNATIONAL PTY LTD.

INCORPORATED IN AUSTRALIA, TURKEY

ANKARA BRANCH

 

 

 

 

 

 

 

İmza:

 

[g20180601200731114950.jpg]

 

Signature:

 

[g20180601200731116951.jpg]

 

 